Judgment and order reversed on the law and facts and a new trial granted, with costs to appellant to abide the event, on the ground that the finding of the jury to the effect that the plaintiff was in the employ of the Donner Steel Company on April 15, 1930, when the sickness began, is contrary to and against the weight of the evidence. There are other legal questions which we are not passing upon at this time as they may not arise upon the new trial. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.